Name: Commission Regulation (EEC) No 72/81 of 12 January 1981 amending Regulation (EEC) No 1215/71 on detailed rules concerning the outline provisions for contracts for the sale of flax and hemp straw
 Type: Regulation
 Subject Matter: competition;  plant product
 Date Published: nan

 Avis juridique important|31981R0072Commission Regulation (EEC) No 72/81 of 12 January 1981 amending Regulation (EEC) No 1215/71 on detailed rules concerning the outline provisions for contracts for the sale of flax and hemp straw Official Journal L 011 , 13/01/1981 P. 0008 - 0008 Finnish special edition: Chapter 3 Volume 13 P. 0010 Spanish special edition: Chapter 03 Volume 21 P. 0018 Swedish special edition: Chapter 3 Volume 13 P. 0010 Portuguese special edition Chapter 03 Volume 21 P. 0018 COMMISSION REGULATION (EEC) No 72/81 of 12 January 1981 amending Regulation (EEC) No 1215/71 on detailed rules concerning the outline provisions for contracts for the sale of flax and hemp straw THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp (1), as last amended by Regulation (EEC) No 814/76 (2), Having regard to Council Regulation (EEC) No 620/71 of 22 March 1971 laying down outline provisions for contracts for the sale of flax and hemp straw (3), and in particular Article 5 (2) thereof, Whereas Article 1 of Commission Regulation (EEC) No 1215/71 (4) lays down provisions to cover the circumstances where the statements laid down in Article 5 (1) of Regulation (EEC) No 620/71 are not included in the contract; Whereas the use of binder twine other than in flax involves serious prejudice for the purchaser ; whereas, in order to avoid law suits between the contracting parties on the subject of binder twine, provisions should be laid down to cover certain circumstances where statements as to the use of binder twine are not included in the contract; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The following text is hereby added to Article 1 of Regulation (EEC) No 1215/71: "(f) The price for flax shall be for flax bound with binder twine in flax ; if other binder twine is employed, the contract price shall be reduced by 2 %." Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall first apply to flax harvested in 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 January 1981. For the Commission Finn GUNDELACH Member of the Commission (1) OJ No L 146, 4.7.1970, p. 1. (2) OJ No L 94, 9.4.1976, p. 4. (3) OJ No L 72, 26.3.1971, p. 4. (4) OJ No L 127, 11.6.1971, p. 22.